OPINION OP THE COURT. HANNA, C. J. (after stating the facts as above.) It is apparent from the facts stated that an appeal has been prayed for and allowed from an interlocutory order of the trial court. It is provided1 by section 2 of chapter 43, Laws 1917, that an appeal shall be allowed by the district court and entertained by the supreme court, from interlocutory judgments, orders or decisions of the district courts which practically dispose of the merits of the action, so that any further proceeding therein would be only to carry into effect such interlocutory judgment, order, or decision. We do not believe that the order of the trial court in the instant case, from which the appeal was prayed, is an interlocutory judgment which would practically dispose of the merits of the action. By appellant it is contended that such would have been the case because there was no compliance with section 4342, Code 1915. That section provides for replevin actions against officers whenever property, goods, or chattels of any person not a party to the record was wrongfully seized by the officer under or by virtue of any writ of execution, mesne or other process of any court, except under a writ of replevin, etc. Appellant in this is mistaken, because the instant case is not one which, would fall under the Code section referred to. Had the defendant, appellant here, appealed from, the final judgment herein, this court would have the right to review, the questions raised by the assignments of error; but, inasmuch as the interlocutory order appealed from was not one which practically disposes of the case, there is no merit in the appeal. For which reason the appeal is dismissed, and it is .so ordered. PARKER and Roberts, J. J., concur.